Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered August 12, 2005, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him, as a second felony offender, to a term of four years, unanimously modified, on the law, to the extent of vacating the supplemental sex offender victim fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior *305to the effective date of the legislation (Penal Law § 60.35 [1] [b]) providing for the imposition of a supplemental sex offender victim fee, that fee should not have been imposed. Concur— Marlow, J.P., Nardelli, Williams and McGuire, JJ.